UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

FRED W. MILLER,
Plaintiff-Appellant,

v.
                                                                       No. 95-2711
SHIRLEY S. CHATER, COMMISSIONER OF
SOCIAL SECURITY,
Defendant-Appellee.

Appeal from the United States District Court
for the Northern District of West Virginia, at Elkins.
David L. Core, Magistrate Judge.
(CA-94-23)

Submitted: May 28, 1996

Decided: July 12, 1996

Before WIDENER, HALL, and WILKINS, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Kathryn M. Schuppener, Elkins, West Virginia, for Appellant. Char-
lotte Hardnett, Chief Counsel, Region III, Robert S. Drum, Assistant
Regional Counsel, Office of General Counsel, SOCIAL SECURITY
ADMINISTRATION, Philadelphia, Pennsylvania; William D. Wil-
moth, United States Attorney, Helen Campbell Altmeyer, Assistant
United States Attorney, Wheeling, West Virginia, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Appellant Fred Miller appeals the magistrate judge's order affirm-
ing a decision by the Commissioner of Social Security ("the Commis-
sioner") to deny disability benefits under 42 U.S.C.A. §§ 405(g) and
1383(c)(3) (West Supp. 1996). Finding no reversible error, we affirm.

Miller brought this action for review of the Commissioner's final
decision denying his claims for disability insurance benefits and sup-
plemental security income. Miller filed his current application for
benefits on May 14, 1991, alleging that he has been unable to work
since April 22, 1985, due to headaches, vision problems, arthritis, and
back problems.

The West Virginia State disability agency denied the claim initially
and upon reconsideration, after two doctors and a clinical psycholo-
gist reviewed the medical evidence submitted by Miller's doctors.
The agency concluded that Miller could perform work less strenuous
than his past employment. Miller appealed, and had a hearing before
an administrative law judge ("ALJ") at which he testified and was
represented by counsel. A vocational expert and medical expert also
testified at the hearing. On April 21, 1993, the ALJ issued his written
decision finding that Miller was not disabled because he remained
capable of performing specific light and sedentary jobs identified by
the vocational expert. The Appeals Council denied Miller's request
for review of the ALJ's decision, after considering additional evi-
dence offered by Miller's representative. Thus, the ALJ's decision
became the Commissioner's final decision.

Miller then brought this action in the United States District Court
for the Northern District of West Virginia. The case was referred to
a United States Magistrate Judge pursuant to 28 U.S.C. § 636(c)(2)
(1988). The Magistrate Judge found that substantial evidence sup-

                    2
ported the Commissioner's decision, and granted the Commissioner's
motion for summary judgment. Miller timely appealed.

Miller was born on July 1, 1943. He completed the eighth grade
and had no further education or vocational training. Miller's past
work experience consists of twenty years in the construction industry,
in which he was employed primarily as a hod carrier. Such work is
classified by the Secretary as medium to heavy exertional unskilled
work, and Miller has no transferable skills.

On April 22, 1985, Miller slipped and fell from a scaffold, sustain-
ing a mild concussion and fractures of his fourth rib and both wrists.
Miller was hospitalized for four days and received treatment for his
injuries and diagnostic testing. Doctors discovered a benign arrhyth-
mia which did not require treatment or impose functional limitations.
Following the accident, Miller began to experience severe headaches
two to three times a week, often accompanied by blurred vision.

Miller's injuries healed without complications and he was released
from treatment in August 1985 by Dr. Johnson, a Board-certified neu-
rologist. Dr. Johnson released Miller to work at his"usual and cus-
tomary job." Miller complained that he still experienced headaches,
but Dr. Johnson reassured Miller that he could continue working. Dr.
Johnson noted in January 1986 that Miller's headache pain was allevi-
ated by Tylenol and lying down when necessary.

In his final evaluation of Miller, Dr. Johnson observed that Miller's
gait and station were unremarkable, and that his motor, sensory, cra-
nial, and cerebellar findings were within normal limits. Dr. Johnson
noted that Miller's December 1985 CT scan and EEG, as well as his
own follow-up clinical examinations, were within normal limits. Dr.
Johnson stated that Miller's headache syndrome was stable and that
he should be able to return to some level of employment and activity.
Dr. Johnson stated that, due to the subjective nature of Miller's head-
ache symptoms, he could not delineate Miller's day-to-day capabili-
ties.

Miller had a consultation with Dr. Sally Swisher, a Board-certified
psychiatrist and neurologist, in July 1991. Dr. Swisher found no
major impairments, and concluded that Miller's headaches were

                    3
likely tension headaches. Dr. Swisher also found no range of motion
limitations. Miller was also seen by Dr. Lenore Breen, an associate
professor in the Department of Neurology and Ophthalmology at the
West Virginia University School of Medicine. Dr. Breen prescribed
Amitriptyline for Miller's headaches, and referred him to a pain man-
agement clinic. The record contains a very brief note from Dr. Breen
dated May 6, 1991, which states, "Mr. Miller is permanently disabled
since an accident in 1985." Dr. Breen examined Miller again in Sep-
tember 1991, when Miller continued to report occasional headaches
and one episode of blurred vision. Dr. Breen diagnosed Miller with
"classic migraine/tension headaches," and stated that Miller tolerated
his dosage of Amitriptyline well.

Miller was examined by a team of medical personnel at the pain
management clinic. The team placed Miller on Cafergot and Napro-
syn for treatment of post-traumatic migraine headaches. A psycholog-
ical examination revealed no acute psychological distress on Miller's
part. In fact, Miller presented himself to the psychologist as "manag-
ing his current headaches satisfactorily despite their chronicity." The
pain management team also recommended that Miller undergo pro-
gressive muscle relaxation training to address his headaches.

In February 1992, Miller underwent a consultative psychological
evaluation by Dr. William Fremouw. Dr. Fremouw reported that Mil-
ler was "currently optimistic about his future because the migraines
have been improving." Dr. Fremouw did not diagnose any psychiatric
condition. On May 7, 1992, Miller's treating chiropractor reported
that x-rays taken in July 1991 revealed evidence of a Grade 1 spon-
dylolisthesis resulting in a reduction of mobility in the lumbar spine.
The chiropractor diagnosed lumbosacral sprain/strain, which
improved after treatment with manipulation and physiologic therapeu-
tics.

In a second examination of Miller in August 1992, Dr. Swisher
reported diffuse tenderness over Miller's lumbosacral area, and a ten
degree limitation in forward bending. Dr. Swisher also noted that Mil-
ler's headache syndrome had "improved somewhat" since he had
begun treatment at the pain management clinic. Dr. Swisher com-
pleted a medical assessment of Miller's ability to do work-related
activities. She stated that Miller was limited to lifting or carrying

                    4
thirty pounds occasionally, could lift ten pounds frequently, stand or
walk for a total of four hours in a work day, sit fifteen minutes with-
out interruption, and should avoid crawling. Dr. Swisher placed no
limitations on Miller's ability to reach, handle, push, or pull, but
restricted him from working around machinery due to his medication.

Miller sought treatment for an eye muscle weakness, exotropia, and
presbyopia. The ophthalmologist reported in March 1993 that Miller's
uncorrected visual acuity is 20/20 and 20/30.

The ALJ addressed each phase of the five-step evaluation process
used to determine whether a claimant is disabled within the meaning
of the Social Security Act. The ALJ first determined that, although
Miller had attempted to work for a brief time, he had to leave that job
due to his headaches, and therefore had not engaged in substantial
gainful activity since his alleged onset date. The ALJ next found that
Miller suffered from the following severe impairments: convergence
insufficiency, presbyopia, spondylolisthesis, lumbosacral sprain, and
a headache disorder. The ALJ found that Miller's arrhythmia was not
a severe impairment, because it had no more than a minimal effect on
Miller's ability to perform work activities.

Third, the ALJ found that none of Miller's impairments were so
severe as to meet or equal the level of a listing as defined in the regu-
lations. Fourth, the ALJ evaluated Miller's residual functional capac-
ity to perform gainful activity. He reviewed the medical evidence of
record, the testimony of the medical expert, and the functional limita-
tions described by the examining and treating physicians. The ALJ
also considered Miller's subjective complaints of pain. The ALJ con-
cluded that Miller's chronic pain did not prevent him from performing
certain light work activities. Further, the ALJ concluded that Miller
retained the ability to do light work reduced by"only an occasional
ability to balance, climb, stoop, crouch, kneel and crawl; chronic pain;
low-average intelligence; nausea; and a visual impairment which
causes him to see wiggly lines and which causes him to be sensitive
to motion while riding in an automobile."

Finally, the ALJ reviewed the opinion of the vocational expert,
who considered all of Miller's impairments and concluded that he
would be able to work as a floor cleaner, a small parts assembler, and

                    5
a security guard. Because Miller retained the ability to perform a sig-
nificant number of jobs which exist in the national economy, the ALJ
denied Miller's claims for benefits.

We must determine whether the findings of the Commissioner are
supported by substantial evidence, Richardson v. Perales, 402 U.S.
389, 390, 401 (1971), and whether the correct legal standards were
applied. Hays v. Sullivan, 907 F.2d 1453, 1456 (4th Cir. 1990). We
will affirm the Commissioner's findings if they are supported by sub-
stantial evidence. Smith v. Schweiker, 795 F.2d 343, 345 (4th Cir.
1986). Substantial evidence is that evidence which"a reasonable
mind might accept as adequate to support a conclusion." Perales, 402
U.S. at 390, 401. The ALJ bears the ultimate responsibility for weigh-
ing the evidence and resolving its conflicts. Hays, 907 F.2d at 1456.
Miller alleges four errors to support his assertion that the Secretary's
decision is not supported by substantial evidence: (1) the ALJ improp-
erly assessed Miller's subjective complaints of pain; (2) the ALJ
failed to make adequate credibility findings; (3) the ALJ failed to give
proper weight to the opinion of Miller's treating physician; and (4)
the ALJ improperly found that Miller is capable of light work.

A. Subjective Complaints of Pain

Miller asserts that the ALJ improperly considered the objective evi-
dence of record in concluding that Miller's subjective complaints of
pain did not preclude him from performing light work. Subjective evi-
dence of pain, standing alone, is not conclusive evidence of disability.
42 U.S.C.A. § 423(d)(5)(A) (West Supp. 1996). When a claimant
proves the existence of a medical condition that could cause pain, "the
claimant's subjective complaints of pain must be considered by the
Secretary, and these complaints may not be rejected merely because
the severity of pain cannot be proved by objective medical evidence."
Mickles v. Shalala, 29 F.3d 918, 919 (4th Cir. 1994). Objective evi-
dence of pain, if available, should be obtained and considered. How-
ever, the absence of objective medical evidence of the functional
effects of pain is not determinative. Hyatt v. Sullivan, 899 F.2d 329,
337 (4th Cir. 1990). Thus, the ALJ may not render complaints of pain
not credible simply because there is no objective evidence to verify
the existence of the alleged pain.

                    6
Social Security rulings instruct an ALJ to look to the non-medical
evidence of record to ensure full consideration of all of the evidence
that reflects a claimant's pain. Specifically, the ALJ should consider:
(1) the nature, location, onset, duration, frequency, radiation and
intensity of the pain; (2) precipitating and aggravating factors; (3)
type, dosage, effectiveness, and adverse side effects of any pain medi-
cation; (5) functional restrictions; and (6) the claimant's daily activi-
ties. S.S.R. 90-1p (1990).

The magistrate judge correctly found that the ALJ thoroughly con-
sidered these factors in determining whether Miller's headaches and
complaints of pain prevented him from performing gainful activity.
The ALJ noted that examining physicians reported that Miller's con-
dition was improving, that his pain was alleviated by medication, that
his functional limitations still allowed him to perform light work with
certain restrictions, and that he performs a wide range of daily activi-
ties. The ALJ also noted that, despite Miller's complaints of back
pain, he has no neurological deficits and is still able to squat, rise, and
walk on heels and toes. Moreover, the ALJ noted that Miller told Dr.
Fremouw that he gets migraine headaches only once per month.
Finally, a disability interviewer did not observe any difficulties with
walking, standing, or sitting. Based on his assessment of the evidence,
the ALJ concluded that Miller has chronic pain which is noticeable
at all times but which does not preclude him from being attentive to
and carrying out tasks assigned to him. Upon review, the magistrate
judge upheld the ALJ's evaluation of Miller's subjective complaints
of pain, and we find nothing in the record to suggest that the ALJ
erred in this regard.

B. Credibility Findings

Miller next asserts that the ALJ failed to make adequate credibility
findings. Miller contends that the ALJ failed to state adequately his
reasons for finding Miller's testimony regarding his degree of pain
not fully credible. As discussed above, however, the ALJ made exten-
sive findings regarding Miller's subjective complaints of pain and
adequately set forth his reasons for finding that Miller's complaints
were credible only to the extent that they prevented him from per-
forming light work with certain restrictions. Moreover, Miller relied

                     7
on cases from other jurisdictions to support his argument; such
authority is not binding on this court.

C. Treating Physician's Opinion

Miller contends that the ALJ failed to give proper weight to the
opinion of a treating physician. The opinion of a treating physician is
entitled to great weight in a disability determination, and may be
ignored only if there is persuasive contradictory evidence. Mitchell v.
Schweiker, 699 F.2d 185, 187 (4th Cir. 1983). The ALJ's opinion
must reveal the weight given to all of the evidence. Gordon v.
Schweiker, 725 F.2d 231, 235-36 (4th Cir. 1984). If the ALJ chooses
to discredit the report of the treating physician, he must fully articu-
late the reasons for doing so. DeLoatche v. Heckler, 715 F.2d 148,
150 (4th Cir. 1983).

Miller asserts that the ALJ erred by giving little weight to an opin-
ion rendered by Dr. Breen. That opinion consists of one sentence
written on a prescription pad and addressed "to whom it may con-
cern." The one-sentence "opinion" states that Miller was "perma-
nently and totally disabled since an accident in 1985." The ALJ chose
not to give that statement much weight because the opinion was not
supported by objective findings. In fact, the record does not contain
a report by Dr. Breen explaining the basis for her statement, and her
treatment notes indicate that Miller's headaches were improving. The
ALJ is entitled to give little weight to an opinion which is not sup-
ported by objective findings. 20 C.F.R. §§ 404.1527(d)(3) and
416.927(d)(3) (1996). Moreover, the ALJ noted that Dr. Breen's opin-
ion was contradicted by other evidence of record, as well as the testi-
mony of the medical advisor, who opined that there was no basis in
the record for Dr. Breen's opinion. Thus, the magistrate judge prop-
erly found that the ALJ did not err in rejecting Dr. Breen's conclusory
opinion.*
_________________________________________________________________

*Similarly, there is sufficient evidence in the record to support the
rejection by the Appeals Council of Dr. Hyre's statement that Miller is
totally disabled.

                    8
D. ALJ's Finding That Miller Can Perform Light Work

Finally, Miller alleges that the ALJ improperly concluded that Mil-
ler is capable of performing light work. In describing Miller's residual
functional capacity, the ALJ concluded that Miller was able to per-
form light work with certain limitations supported by the record.
Aside from Dr. Breen's unsupported finding of disability, the record
does not contain any specific functional findings which suggest that
Miller would not be able to perform light work as described by the
ALJ. Indeed, Dr. Swisher's functional capacity assessment supports
the ALJ's conclusion that Miller is capable of certain light work.
Thus, the ALJ's decision is supported by substantial evidence, and the
magistrate judge correctly so held.

Because the ALJ's decision is supported by substantial evidence in
all respects, we affirm the magistrate judge's order affirming that
decision. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

AFFIRMED

                    9